Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 5 recites “wherein recesses on adjacent tiles together form a substantially snug housing for a support element.” “Snug” is a term of degree, but the applicant’s specification recites “In some embodiments recesses on adjacent tiles form a housing that provides a peripheral gap of between 1 and 5mm around a support element, or a gap of between 2 and 4mm around a support element, or a gap of around 3mm around a support element” which provides an idea of the degree. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US 20070221191 A1), hereinafter O’Brien, in view of Buckley (GB 1291709 A), hereinafter Buckley.

Regarding claims 1-5, 7, and 9-11, O’Brien discloses an oven tile floor system for tiling an oven floor surface, the system comprising: 
a plurality of support elements (“spacing means is provided by spacers 32” paragraph [0044]); 
a plurality of tiles for laying on the support elements (“cooking floor and tiles 22” paragraph [0044]); 
wherein when in use the undersides of the tiles are spaced from the oven floor surface by the support elements (“The cooking floor and tiles 22 are positioned above the subfloor 24 in spaced apart relationship” paragraph [0044]).

    PNG
    media_image1.png
    512
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    464
    media_image2.png
    Greyscale

O’Brien does not disclose: 
wherein undersides of the tiles each comprise a plurality of recesses for housing the support elements;
wherein the recesses are arranged around a periphery of the undersides of the tiles;
wherein when in use a plurality of recesses on adjacent tiles together house a support element;
wherein recesses on adjacent tiles together form a housing that substantially tessellates with a support element;
wherein recesses on adjacent tiles together form a substantially snug housing for a support element;
wherein recesses are located at each corner of a tile;
wherein a tile is substantially rectangular and comprises four recesses or is substantially triangular and comprises three recesses;
wherein a recess is substantially in the shape of a sector of a circle or is substantially in the shape of a quadrant; or 
wherein a support element is substantially cylindrical or is substantially cuboid.

However, Buckley teaches:
wherein undersides of the tiles each comprise a plurality of recesses for housing the support elements (“the undersides of the panels being recessed at the apices to receive said supports” page 1, line 23);
wherein the recesses are arranged around a periphery of the undersides of the tiles (Figures 1 and 2);
wherein when in use a plurality of recesses on adjacent tiles together house a support element (Figures 1 and 2);
wherein recesses on adjacent tiles together form a housing that substantially tessellates with a support element (Figures 1 and 2);
wherein recesses on adjacent tiles together form a substantially snug housing for a support element (Figures 1 and 2);
wherein recesses are located at each corner of a tile (Figures 1 and 2);
wherein a tile is substantially rectangular and comprises four recesses or is substantially triangular and comprises three recesses (“a plurality of upstanding supports arranged on a base or sub-floor and supporting triangular panels in spaced relation above the base or sup-floor” page 1, line 18);
wherein a recess is substantially in the shape of a sector of a circle or is substantially in the shape of a quadrant (Figures 1 and 2); and
wherein a support element is substantially cylindrical or is substantially cuboid (“a circular pad or disc 61” page 1, line 71).

    PNG
    media_image3.png
    347
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    194
    254
    media_image4.png
    Greyscale

In view of Buckley’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein undersides of the tiles each comprise a plurality of recesses for housing the support elements;
wherein the recesses are arranged around a periphery of the undersides of the tiles;
wherein when in use a plurality of recesses on adjacent tiles together house a support element;
wherein recesses on adjacent tiles together form a housing that substantially tessellates with a support element;
wherein recesses on adjacent tiles together form a substantially snug housing for a support element;
wherein recesses are located at each corner of a tile;
wherein a tile is substantially rectangular and comprises four recesses or is substantially triangular and comprises three recesses;
wherein a recess is substantially in the shape of a sector of a circle or is substantially in the shape of a quadrant;
wherein a support element is substantially cylindrical or is substantially cuboid as is taught in Buckley, in the floor system disclosed by O’Brien because Buckley states the panels “can be speedily fitted in position using only semi-skilled labour” (page 1, line 59). Therefore including the arrangement of Buckley will simplify placement of the tiles of O’Brien. 

Regarding claims 12 and 13, O’Brien, as modified by Buckley, discloses the floor system of claim 1. 

Buckley further teaches:
wherein sides of tiles are shaped such that a channel extending to the underside of the tiles is formed between adjacent tiles when adjacent tiles abut each other adjacent their upper surfaces (“The edges of the panels are slightly inwardly inclined from top to bottom as shown in Figure 2 so as to provide a clearance at 65 to facilitate the lifting of a panel when desired” page 1, line 79); and
wherein when tiles are laid flat sides of tiles are inwardly angled to the vertical (Figure 2).

In view of Buckley’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein sides of tiles are shaped such that a channel extending to the underside of the tiles is formed between adjacent tiles when adjacent tiles abut each other adjacent their upper surfaces; and
wherein when tiles are laid flat sides of tiles are inwardly angled to the vertical as is taught in Buckley, in the floor system disclosed by O’Brien because Buckley states this feature “facilitates lifting of a panel when desired.” Therefore, including the angled portions will facilitate removal of the tiles for cleaning or replacement.

Regarding claim 14, O’Brien, as modified by Buckley, discloses the floor system of Claim 12. 

O’Brien, as modified by Buckley, does not explicitly disclose wherein when a tile is laid flat sides of tiles are inwardly angled at between 1 and 10 degrees to the vertical. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Buckley discloses a small angle to the tile, but does not specifically recite between 1 and 10 degrees. Achieving between 1 and 10 degrees is a results-effective variable because Buckley states the angle “facilitates lifting of a panel when desired.” Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle, because the selection of angle to achieve simplified lifting constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 17, O’Brien, as modified by Buckley, discloses a tile adapted for use with the system of Claim 1 (Elements 22 as modified).

Regarding claim 18, O’Brien, as modified by Buckley, discloses a method of constructing a tile floor on an oven floor surface comprising the steps of: 
i) providing a system in accordance with Claim 1 (O’Brien as modified by Buckley); 
ii) positioning a plurality of tiles adjacent each other such that the tiles rest on a plurality of support elements and are spaced from the surface (O’Brien as modified by Buckley).

Claims 1-5, 8-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, in view of Cosentino (US 4503654 A), hereinafter Cosentino.

Regarding claims 1-5, and 8-11, O’Brien discloses an oven tile floor system for tiling an oven floor surface, the system comprising: 
a plurality of support elements (“spacing means is provided by spacers 32” paragraph [0044]); 
a plurality of tiles for laying on the support elements (“cooking floor and tiles 22” paragraph [0044]); 
wherein when in use the undersides of the tiles are spaced from the oven floor surface by the support elements (“The cooking floor and tiles 22 are positioned above the subfloor 24 in spaced apart relationship” paragraph [0044]).

O’Brien does not disclose: 
wherein undersides of the tiles each comprise a plurality of recesses for housing the support elements;
wherein the recesses are arranged around a periphery of the undersides of the tiles;
wherein when in use a plurality of recesses on adjacent tiles together house a support element;
wherein recesses on adjacent tiles together form a housing that substantially tessellates with a support element;
wherein recesses on adjacent tiles together form a substantially snug housing for a support element;
wherein recesses are located at each side of a tile;
wherein a tile is substantially rectangular and comprises four recesses or is substantially triangular and comprises three recesses;
wherein a recess is substantially in the shape of a sector of a circle or is substantially in the shape of a quadrant; or
wherein a support element is substantially cylindrical or is substantially cuboid.

However, Cosentino teaches:
wherein undersides of the tiles each comprise a plurality of recesses for housing the support elements (“a plurality of countersunk half-cylindrical holes in the rear face of the tile, one countersunk hole for each spacer member” column 2, line 13);
wherein the recesses are arranged around a periphery of the undersides of the tiles (Figures 1 and 2);
wherein when in use a plurality of recesses on adjacent tiles together house a support element (“similar holes in the remaining sides of each tile so that these sides of the tile will rest upon the bases of spacer members affixed to an adjacent tile” column 2, line 21);
wherein recesses on adjacent tiles together form a housing that substantially tessellates with a support element (“similar holes in the remaining sides of each tile so that these sides of the tile will rest upon the bases of spacer members affixed to an adjacent tile” column 2, line 21);
wherein recesses on adjacent tiles together form a substantially snug housing for a support element (Figures 1 and 2);
wherein recesses are located at each side of a tile (Figures 1 and 2);
wherein a tile is substantially rectangular and comprises four recesses or is substantially triangular and comprises three recesses (Figures 1 and 2 show at least four recesses);
wherein a recess is substantially in the shape of a sector of a circle or is substantially in the shape of a quadrant (“a plurality of countersunk half-cylindrical holes in the rear face of the tile, one countersunk hole for each spacer member” column 2, line 13); and
wherein a support element is substantially cylindrical or is substantially cuboid (Figure 6).

    PNG
    media_image5.png
    309
    570
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    163
    218
    media_image6.png
    Greyscale

In view of Cosentino’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein undersides of the tiles each comprise a plurality of recesses for housing the support elements;
wherein the recesses are arranged around a periphery of the undersides of the tiles;
wherein when in use a plurality of recesses on adjacent tiles together house a support element;
wherein recesses on adjacent tiles together form a housing that substantially tessellates with a support element;
wherein recesses on adjacent tiles together form a substantially snug housing for a support element;
wherein recesses are located at each side of a tile;
wherein a tile is substantially rectangular and comprises four recesses or is substantially triangular and comprises three recesses;
wherein a recess is substantially in the shape of a sector of a circle or is substantially in the shape of a quadrant; and
wherein a support element is substantially cylindrical or is substantially cuboid as is taught in Cosentino, in the floor system disclosed by O’Brien because Cosentino states “My invention provides exact alignment and spacing between adjacent tiles and insures that the front faces of all tiles will lie in a common plane despite irregularities in the under surface upon which the tiles are laid. Moreover, the tiles can be laid by relatively unskilled labor and usually in less time than previously required by skilled craftsmen” (column 1, line 32). Therefore, adopting the teachings of Cosentino will simplify installation and alignment of the tiles of O’Brien.

Regarding claim 15, O’Brien, as modified by Cosentino, discloses the floor system of Claim 1. 

Cosentino further teaches wherein respective portions of adhesive are positioned between the underside of the tiles and the surface (“Tile 27 is laid upon the bed 26 of wet cement” column 3, line 62).

In view of Cosentino’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein respective portions of adhesive are positioned between the underside of the tiles and the surface as is taught in Cosentino, in the floor system as modified because fixing the tiles provides a more secure arrangement.

Regarding claim 17, O’Brien, as modified by Cosentino, discloses a tile adapted for use with the system of Claim 1 (Elements 22 as modified).

Regarding claim 18, O’Brien, as modified by Cosentino, discloses a method of constructing a tile floor on an oven floor surface comprising the steps of: 
i) providing a system in accordance with Claim 1 (O’Brien as modified by Cosentino); 
ii) positioning a plurality of tiles adjacent each other such that the tiles rest on a plurality of support elements and are spaced from the surface (O’Brien as modified by Cosentino).

Regarding claim 19, O’Brien, as modified by Cosentino, discloses the method of claim 18. 

Cosentino further teaches the step of applying adhesive between the undersides of the tiles and the surface so as to attach the tiles to the surface (“Tile 27 is laid upon the bed 26 of wet cement” column 3, line 62).

In view of Cosentino’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the step of applying adhesive between the undersides of the tiles and the surface so as to attach the tiles to the surface as is taught in Cosentino, in the floor system as modified because fixing the tiles provides a more secure arrangement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, in view of Cosentino, and further in view of Terashima (US 20020077767 A1), hereinafter Terashima.

Regarding claim 6, O’Brien, as modified by Cosentino, discloses the floor system of Claim 1. 

O’Brien, as modified by Cosentino, does not disclose wherein recesses on adjacent tiles form a housing that provides a peripheral gap of between 1 and 5mm around a support element. 

However, Terashima teaches wherein recesses form a housing that provides a peripheral gap of around a support element (“The gap 51a provides a space to accommodate the thermal expansion of the heated arm 18. It absorbs the differential thermal expansion of the arm 18 and block 16, and it prevents damage” paragraph [0113]).

    PNG
    media_image7.png
    310
    312
    media_image7.png
    Greyscale

In view of Terashima’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein recesses form a housing that provides a peripheral gap of around a support element as is taught in Terashima, in the floor system as presently modified because Terashima states that this feature accounts for thermal expansion. Therefore, incorporating the recesses will prevent damage caused by thermal expansion.

Terashima does not teach wherein the recesses provides a peripheral gap of between 1 and 5mm around a support element. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Terashima shows a space around the support element, but does not specifically recite between 1 and 5mm. Achieving a spacing between 1 and 5mm is a results-effective variable because Terashia states that the spacing accounts for differences in thermal expansion which prevents damage. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the space around the support, because the selection of spacing to prevent damage from thermal expansion constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, in view of Cosentino, and further in view of Schaub (US 3861098 A), hereinafter Schaub.

Regarding claim 16, O’Brien, as modified by Cosentino, discloses the floor system of Claim 1. 

O’Brien, as modified by Cosentino, does not disclose wherein a support comprises at least one line of weakness such that the support may be separated into halves or a support comprises two lines of weakness such that the support may be separated into quarters.

However, Schaub teaches wherein a support comprises at least one line of weakness such that the support may be separated into halves or a support comprises two lines of weakness such that the support may be separated into quarters (“The recesses provided on the lower side and arranged along the raised portions on the upper side, result in good adjustment for uneveness of the base, and facilitates accurate subdivision into individual segments, as is required in the end regions of the laying of the plates” column 2, line 68).

    PNG
    media_image8.png
    655
    422
    media_image8.png
    Greyscale

In view of Schaub’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a support comprises at least one line of weakness such that the support may be separated into halves or a support comprises two lines of weakness such that the support may be separated into quarters as is taught in Schaub, in the floor system as presently modified because Schaub states that this feature facilitates creation of supports for end regions. Therefore, including the feature taught by Schaub will facilitate creation of supports for end regions in the floor system as modified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Krebes (US 20140178623 A1) 

    PNG
    media_image9.png
    547
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    299
    455
    media_image10.png
    Greyscale

Brown (US 5111627 A) “The cast paver plates 98 have sloped abutting edges 132 to facilitate the removal of the pavers by lifting up two adjacent units” column 57, line 30.

    PNG
    media_image11.png
    198
    529
    media_image11.png
    Greyscale

Spork (US 4914881 A) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799